Exhibit 10.8
Execution Version
(DEUTSCHE BANK LOGO) [p17478p1747802.gif]
Deutsche Bank AG, London Branch
Winchester house
1 Great Winchester St, London EC2N 2DB
Telephone: 44 20 7545 8000
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-2500
Internal Reference: 378302

     
 
  April 16, 2010
 
   
To:
  MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, NV 89109
Attn: Daniel D’Arrigo, Executive Vice President and Chief Financial Officer
Telephone: 702-693-8895
Facsimile: 702-693-7682
 
   
From:
  Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
 
   
Re:
  Additional Capped Call Transaction

Ladies and Gentlemen:
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG, London
Branch (“Dealer”) and MGM MIRAGE (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

     
Chairman of the Supervisory Board: Clemens Börsig Management Board: Josef
Ackermann (Chairman), Hugo Bänziger, Michael Cohrs, Jürgen Fitschen, Anshuman
Jain, Stefan Krause, Hermann-Josef Lamberti, Rainer Neske
  Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin — Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online: http://www.deutsche-bank.com

 



--------------------------------------------------------------------------------



 



     DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER
THE U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”)
HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO
OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT
TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY
OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO
THIS TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL
BE TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. Certain defined terms used herein have the meanings assigned to
them in the Offering Memorandum dated April 15, 2010 (the “Offering Memorandum”)
and the Indenture to be dated as of the closing date for the initial issuance of
the Convertible Securities described below between Counterparty, the Guarantors
party thereto (the “Guarantors”) and U.S. Bank National Association as trustee
(the “Indenture”) relating to the USD 1,000,000,000 principal amount of 4.25%
convertible senior notes due 2015 and the additional USD 150,000,000 principal
amount of 4.25% convertible senior notes due 2015 issued pursuant to the
over-allotment option exercised on the date hereof (the “Convertible
Securities”). In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern. For the
avoidance of doubt, references herein to sections of the Indenture are based on
the description of the Convertible Securities set forth in the Offering
Memorandum. If any relevant sections of the Indenture differ in any material
respect from those described in the Offering Memorandum, the parties will amend
this Confirmation in good faith to preserve the economic intent of the parties
based on the description of the Convertible Securities set forth in the Offering
Memorandum. The parties further acknowledge that references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended following its execution, any such amendment will
be disregarded for purposes of this Confirmation (other than as provided in
Section 8(a) below) unless the parties agree otherwise in writing.
     This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the ISDA 2002 Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). For the avoidance of doubt,
the Transaction shall be the only transaction under the Agreement.
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
     2. The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

     
General Terms:
   
 
   
Trade Date:
  April 16, 2010
 
   
Effective Date:
  The closing date of the initial issuance of the Convertible Securities.
 
   
Option Type:
  Call
 
   
Seller:
  Dealer
 
   
Buyer:
  Counterparty
 
   
Shares:
  The common stock of Counterparty, par value USD0.01 per share

 



--------------------------------------------------------------------------------



 



     
 
  (Ticker Symbol: “MGM”).
 
   
Number of Options:
  The number of Option Notes (as defined in the Purchase Agreement (as defined
below)) in denominations of USD1,000 principal amount issued by Counterparty to
the Initial Purchasers (as defined below), pursuant to the option under
Section 2(b) of the Purchase Agreement (as defined below).
 
   
Number of Shares:
  As of any date, the product of the Number of Options, the Conversion Rate and
the Applicable Percentage.
 
   
Applicable Percentage:
  20%
 
   
Conversion Rate:
  As of any date, the “Conversion Rate” (as defined in the Indenture as
described in the Offering Memorandum under “Description of Notes — General”) as
of such date but without regard to any adjustments to the “Conversion Rate”
pursuant to (i) the section of the Indenture containing the provision described
in the Offering Memorandum under “Description of Notes — Conversion Rights —
Adjustment to Shares Delivered upon Conversion upon Certain Corporate
Transactions” (a “Make-Whole Fundamental Change Adjustment”) or (ii) the section
of the Indenture containing the provisions described in the first two sentences
of the fifth to last paragraph in the Offering Memorandum under “Description of
Notes — Conversion Rights — Conversion Rate Adjustments” (i.e., the paragraph
beginning “We are permitted to increase the applicable conversion rate...”) (a
“Discretionary Adjustment” and, together with Make-Whole Fundamental Change
Adjustments, the “Excluded Adjustments”).
 
   
Strike Price:
  The “Conversion Price” (as defined in the Indenture as described in the
Offering Memorandum under “Description of Notes — General”, but without regard
to any adjustments to the “Conversion Rate” pursuant to any Excluded
Adjustments).
 
   
Cap Price:
  USD 21.8550
 
   
Premium:
  USD 2,125,500
 
   
Premium Payment Date:
  The Effective Date
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange:
  All Exchanges
 
   
Procedures for Exercise:
   
 
   
Exercise Dates:
  Each Conversion Date.
 
   
Conversion Date:
  Each “Conversion Date”, as defined in the Indenture as described in the
Offering Memorandum under “Description of Notes — Conversion Rights — General”,
occurring during the period from and excluding the Trade Date to and including
the Expiration Date, for Convertible Securities, each in denominations of
USD1,000 principal amount, that are submitted for conversion on such Conversion
Date in accordance with the terms of the Indenture (excluding Convertible
Securities that are Excluded Convertible Securities hereunder or “Excluded
Convertible Securities” under the Base Convertible Capped Call Transaction
Confirmation (as defined below)) but are not “Relevant Convertible Securities”
under, and as defined in, the confirmation between the parties hereto regarding
the Base Convertible Capped Call Transaction

 



--------------------------------------------------------------------------------



 



     
 
  dated April 15, 2010 (Transaction Ref. No. 378068) (the “Base Convertible
Capped Call Transaction Confirmation”) (such Convertible Securities, the
“Relevant Convertible Securities” for such Conversion Date). For the purposes of
determining whether any Convertible Securities will be Relevant Convertible
Securities hereunder or under the Base Convertible Capped Call Transaction
Confirmation, Convertible Securities that are converted pursuant to the
Indenture shall be allocated first to the Base Convertible Capped Call
Transaction Confirmation until all Options thereunder are exercised or
terminated.
 
   
Required Exercise on Conversion Dates:
  On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.
 
   
Excluded Convertible Securities:
  Convertible Securities surrendered for conversion on any date prior to
December 12, 2014 that are not “Excluded Convertible Securities” under, and as
defined in, the Base Convertible Capped Call Transaction Confirmation. For
purposes of determining whether any Convertible Securities will be Excluded
Convertible Securities hereunder or under the Base Convertible Capped Call
Transaction Confirmation, Convertible Securities that are converted prior to
such date shall be allocated first to the Base Convertible Capped Call
Transaction Confirmation until all Options thereunder are exercised or
terminated. Counterparty shall, within three Scheduled Trading Days of the
“Conversion Date” relating to any Excluded Convertible Securities, provide
written notice to Dealer specifying the number of Excluded Convertible
Securities converted on such “Conversion Date”.
 
   
Expiration Date:
  The second Scheduled Trading Day immediately preceding the “Maturity Date” (as
defined in the Indenture as described in the Offering Memorandum under
“Description of Notes — General”).
 
   
Automatic Exercise:
  As provided above under “Required Exercise on Conversion Dates”.
 
   
Exercise Notice Deadline:
  In respect of any exercise of Options hereunder on any Conversion Date, the
Exchange Business Day immediately following such Conversion Date; provided that,
in respect of any exercise of Options hereunder on any Conversion Date occurring
on or after December 12, 2014, the Exercise Notice Deadline shall be the
Scheduled Trading Day immediately following the Expiration Date.
 
   
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment or delivery in respect of any
exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 4:00 PM (New York City time) on the Exercise Notice Deadline in respect
of such exercise of the number of Options being exercised on the relevant
Exercise Date; provided that any “Notice of Exercise” delivered to Dealer
pursuant to the Base Convertible Capped Call Transaction Confirmation shall be
deemed to be a Notice of Exercise pursuant to this Confirmation and the terms of
such Notice of Exercise shall apply, mutatis mutandis, to this Confirmation. For
the avoidance of doubt, if Counterparty fails to give such notice when due in

 



--------------------------------------------------------------------------------



 



     
 
  respect of any exercise of Options hereunder, Dealer’s obligation to make any
payment or delivery in respect of such exercise shall be permanently
extinguished, and late notice shall not cure such failure.
 
   
Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:
  To be provided by Dealer.
 
   
Settlement Terms:
   
 
   
Settlement Date:
  In respect of any Exercise Date, the date two Clearance System Business Days
following the Expiration Date.
 
   
Delivery Obligation:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date, Dealer will deliver to Counterparty, on the related Settlement
Date, (i) the Net Share Settlement Amount for such Exercise Date and (ii) cash
in lieu of any fractional Shares to be delivered with respect to such Net Share
Settlement Amount valued at the VWAP Price on the last Valuation Date.
 
   
Net Share Settlement Amount:
  For any Exercise Date, a number of Shares equal to the product of (i) the
Applicable Percentage, (ii) the sum of the Daily Settlement Amounts for all
Valuation Dates and (iii) the Number of Options exercised on such Exercise Date;
provided that in no event shall the Net Share Settlement Amount exceed the
product of the Applicable Percentage and the excess, if any, of (A) the
aggregate number of Shares that Counterparty is obligated to deliver to the
holder(s) of the Relevant Convertible Securities for the Conversion Date
occurring on such Exercise Date (the “Convertible Obligation”) over (B) the
product of (I) the Number of Options exercised on such Exercise Date and
(II) USD1,000 divided by the opening price of the Shares as displayed under the
heading “Op” on Bloomberg page MGM.N <equity> (or any successor thereto) on the
settlement date for the Shares to be delivered under the Relevant Convertible
Securities related to such Exercise Date under the terms of the Indenture. If
such Exercise Date relates to the conversion of Relevant Convertible Securities
in connection with which holders thereof are entitled to receive additional
Shares and/or cash pursuant to a Make-Whole Fundamental Change Adjustment, then,
notwithstanding the foregoing, the Net Share Settlement Amount shall include the
Applicable Percentage of such additional Shares and/or cash, except that the Net
Share Settlement Amount shall be capped so that the value of the Net Share
Settlement Amount (with the value of the Shares included in the Net Share
Settlement Amount determined by the Calculation Agent using the VWAP Price on
the last Valuation Date) does not exceed the amount as determined by the
Calculation Agent that would be payable by Dealer pursuant to Section 6 of the
Agreement if such Conversion Date were an Early Termination Date resulting from
an Additional Termination Event with respect to which the Transaction (except
that, for purposes of determining such amount (aa) the Number of Options shall
be deemed to be equal to the number of Options exercised on such Exercise Date
and (bb) such amount payable will be determined as if the sections

 



--------------------------------------------------------------------------------



 



     
 
  of the Indenture containing the provisions relating to Make-Whole Fundamental
Change Adjustments were deleted) was the sole Affected Transaction and
Counterparty was the sole Affected Party (determined without regard to
Section 8(b) of this Confirmation) (this sentence, as it relates to an increase
in the Net Share Settlement Amount relating to a Make-Whole Fundamental Change
Adjustment (subject to the cumulative limitations herein), the “Limited
Make-Whole Provision”), it being understood that the cap described in this
sentence is in addition to, and cumulative with the proviso in the preceding
sentence.
 
   
Valuation Dates:
  Each of the 75 consecutive Exchange Business Days commencing on and including
December 12, 2014; provided that if any such day is a Disrupted Day, then the
Calculation Agent shall determine if such day is a Disrupted Day in whole or in
part, and if such day is a Disrupted Day in whole, such day shall not be
considered an Exchange Business Day for purposes of determining the Valuation
Dates, and if such day is a Disrupted Day in part, then (i) such day shall be a
Valuation Date and the Exchange Business Day immediately following the last
scheduled Valuation Date (including any additional Valuation Date added pursuant
to this clause (i)) shall also be a Valuation Date, (ii) the VWAP Price for such
Disrupted Day shall be determined by the Calculation Agent based on transactions
in the Shares on such Disrupted Day taking into account the nature and duration
of such Market Disruption Event on such day and (iii) the Calculation Agent
shall adjust the Daily Settlement Amounts as appropriate to take into account
the nature and duration of such Market Disruption Event; and provided further
that, without limitation of Section 8(h) below, if the final Valuation Date has
not occurred as of the Expiration Date, the Expiration Date shall be the final
Valuation Date, in which case the VWAP Price for such Valuation Date shall be
the prevailing market value per share determined by the Calculation Agent in a
commercially reasonable manner and, if the total number of Valuation Dates that
have occurred prior to the Expiration Date (each such Valuation Date, a “Past
Valuation Date”) is less than 74, then a number of Valuation Dates equal to 75
minus the number of Past Valuation Dates shall be deemed to occur on the
Expiration Date (subject to adjustment by the Calculation Agent if any Past
Valuation Date was a Disrupted Day in part). Any day on which the Exchange is
scheduled to close prior to its normal closing time shall be considered a
Disrupted Day in whole. Section 6.6 of the Equity Definitions shall not apply to
any Valuation Date.
 
   
Settlement Averaging Period:
  The period beginning on, and including, the first Valuation Date and ending
on, and including, the last Valuation Date.
 
   
Daily Settlement Amount:
  For any Valuation Date, (i) the amount, if any, by which (x) the Daily Value
for such Valuation Date exceeds (y) USD1,000 divided by 75, divided by (ii) the
VWAP Price on such Valuation Date.

 



--------------------------------------------------------------------------------



 



     
Daily Value:
  For any Valuation Date, (i) the product of (x) the Conversion Rate and (y) the
lesser of (A) the VWAP Price and (B) the Cap Price, in each case on such
Valuation Date divided by (ii) 75.
 
   
VWAP Price:
  For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page MGM.N <equity>
VAP (or any successor thereto) in respect of the period from 9:30 a.m. to 4:00
p.m. (New York City time) on such Valuation Date (or if such volume-weighted
average price is unavailable or is manifestly incorrect, the market value of one
Share on such Valuation Date, as determined by the Calculation Agent using a
volume-weighted method).
 
   
Market Disruption Events:
  Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof. Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the term “Scheduled Closing Time” in the fourth line thereof.
 
   
Other Applicable Provisions:
  To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.
 
   
Restricted Certificated Shares:
  Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof.
 
   
Share Adjustments:
   
 
   
Method of Adjustment:
  Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in the section of the Indenture containing the
provisions described in the Offering Memorandum under “Description of Notes —
Conversion Rights — Conversion Rate Adjustments” (other than a Merger Event or
an event described in clauses 1 or 2 of the definition of “Fundamental Change”
in the Indenture as described in the Offering Memorandum under “Description of
Notes — Conversion Rights — Adjustment to Shares Delivered upon Conversion upon
Certain Corporate Transactions”) that results in an adjustment under the
Indenture, the Calculation Agent (i) shall, except in the case of a
Discretionary Adjustment, make a corresponding adjustment to the terms relevant
to the exercise, settlement or payment of the

 



--------------------------------------------------------------------------------



 



     
 
  Transaction and (ii) may adjust the Cap Price as appropriate to account for
the economic effect on the Transaction of such event or condition; provided that
the Cap Price shall not be adjusted so that it is less than the Strike Price.
Promptly upon the occurrence of any event that Counterparty reasonably expects
to result in an adjustment to the “Conversion Rate”, Counterparty shall notify
the Calculation Agent of such event; and once the adjustments to be made to the
terms of the Indenture and the Convertible Securities in respect of such event
have been determined, Counterparty shall promptly notify the Calculation Agent
in writing of the details of such adjustments.
 
   
Extraordinary Events:
   
 
   
Merger Events:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in the section of the
Indenture containing the provisions described in the Offering Memorandum under
the seventh-to-last paragraph in “Description of Notes — Conversion Rights —
Conversion Rate Adjustments” (i.e., the paragraph beginning with “In the event
of: any reclassification...”).
 
   
Consequences of Merger Events or Tender Offers:
  Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that results in an adjustment under the Indenture
or an event described in clauses 1 or 2 of the definition of “Fundamental
Change” therein, (i) the Calculation Agent shall make a corresponding adjustment
to the terms relevant to the exercise, settlement or payment of the Transaction;
provided that such adjustment shall be made without regard to any Excluded
Adjustments; and provided further that if, with respect to a Merger Event, the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares (or depositary receipts with respect to shares) of an entity
or person not organized under the laws of the United States, any State thereof
or the District of Columbia, and the Calculation Agent determines that
(x) treating such Shares as “Reference Property” (as such term is defined in the
Indenture as described in the Offering Memorandum under the seventh to last
paragraph in “Description of Notes — Conversion Rights — Conversion Rate
Adjustments”) will have a material adverse effect on Dealer’s rights or
obligations in respect of the Transaction, on its Hedging Activities in respect
of the Transaction or on the costs (including, without limitation, due to any
increase in tax liability, decrease in tax benefit or other adverse effect on
its tax position) of engaging in any of the foregoing and (y) Dealer cannot
promptly avoid the occurrence of each such material adverse effect by
(I) transferring or assigning its rights and obligations under this Confirmation
and the Agreement pursuant to Section 8(f) or (II) amending the terms of this
Confirmation (whether because amendments would not avoid such occurrence or
because Counterparty fails to agree promptly to such amendments), no such
adjustment shall be made and Cancellation and Payment (Calculation Agent
Determination) shall apply; and (ii) the Calculation Agent may adjust the Cap
Price as appropriate to account for the economic effect on the Transaction of
such Merger Event or other event described above;

 



--------------------------------------------------------------------------------



 



     
 
  provided that the Cap Price shall not be adjusted so that it is less than the
Strike Price.
 
   
Notice of Merger Consideration:
  Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the effective date of the
relevant Merger Event) notify the Calculation Agent of (i) the weighted average
of the types and amounts of consideration received by the holders of Shares
entitled to receive cash, securities or other property or assets with respect to
or in exchange for such Shares in any Merger Event who affirmatively make such
an election and (ii) the details of the adjustment to be made under the
Indenture in respect of such Merger Event.
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.
 
   
Additional Disruption Events:
   
 
   
(a)   Change in Law:
  Applicable
 
   
(b)   Failure to Deliver:
  Applicable
 
   
(c)   Insolvency Filing:
  Applicable
 
   
(d)   Hedging Disruption:
  Applicable
 
   
(e)   Increased Cost of Hedging:
  Applicable
 
   
Hedging Party:
  For all applicable Extraordinary Events, Dealer
 
   
Determining Party:
  For all applicable Extraordinary Events, Dealer
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments
   
 
   
Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
3. Calculation Agent:
  Dealer. Following any determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty, the Calculation Agent will
use its reasonable best efforts to promptly (but in any event within three
Scheduled Trading Days) provide to Counterparty, by e-mail to the e-mail address
provided by Counterparty in such written request, a report (in a commonly used
file format for the storage and manipulation of financial data without
disclosing Dealer’s proprietary models) displaying in reasonable detail the
basis for such determination or calculation, as the case may be.

 



--------------------------------------------------------------------------------



 



     
4.     Account Details:
   
 
   
Dealer Payment Instructions:
  Deutsche Bank AG, London Branch
 
  The Bank of New York
 
  Bank Routing: 021-000-018
 
  Account Name: Deutsche Bank Securities, Inc.
 
  A/C: 8900327634
 
  FFC: 145-91066
 
   
Counterparty Payment Instructions:
  To be provided by Counterparty.

5.   Offices:       The Office of Dealer for the Transaction is: London

Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-2500

    The Office of Counterparty for the Transaction is: Not applicable   6.  
Notices: For purposes of this Confirmation:       Address for notices or
communications to Counterparty:

     
To:
  MGM MIRAGE
 
  3600 Las Vegas Boulevard South
 
  Las Vegas, NV 89109
Attn:
  Daniel D’Arrigo, Executive Vice President and Chief Financial Officer
Telephone:
  702-693-8895
Facsimile:
  702-693-7682

    Address for notices or communications to Dealer:

     
To:
  Deutsche Bank AG, London Branch
 
  c/o Deutsche Bank Securities Inc.
 
  60 Wall Street
 
  New York, NY 10005
 
   
Attn:
  Andrew Yaeger and Paul Stowell
Telephone No:
  212-250-6270
Facsimile No:
  212-797-8974
Email:
  andrew.yaeger@db.com
Email:
  paul.stowell@db.com
 
   
With a copy to:
   
 
  Deutsche Bank AG, London Branch
 
  c/o Deutsche Bank Securities Inc.
 
  60 Wall Street
 
  New York, NY 10005
 
   
Attn:
  Lars Kestner
Telephone No:
  212-250-6043
Facsimile No:
  646-593-8200
Email:
  lars.kestner@db.com

 



--------------------------------------------------------------------------------



 



7.   Representations, Warranties and Agreements:

     (a) In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Counterparty represents and warrants to and
for the benefit of, and agrees with, Dealer as follows:
     (i) On the Trade Date, and as of the date of any election by Counterparty
of the Share Termination Alternative under (and as defined in) Section 8(b)
below, (A) Counterparty is not aware of any material nonpublic information
regarding Counterparty or the Shares and (B) all reports and other documents
filed by Counterparty with the Securities and Exchange Commission pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.
     (ii) (A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.
     (iii) On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.
     (iv) Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under any accounting standards including FASB Statements 128, 133, 149 (each as
amended), or 150, EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor
issue statements) or under FASB’s Liabilities & Equity Project.
     (v) Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
     (vi) On or prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors (or a duly authorized committee
thereof) authorizing the Transaction.
     (vii) Counterparty is not entering into this Confirmation or making any
election hereunder or under the Convertible Securities to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
     (viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
     (ix) On each of the Trade Date and the Premium Payment Date, Counterparty
is not, or will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to

 



--------------------------------------------------------------------------------



 



purchase the Number of Shares hereunder in compliance with the laws of the
jurisdiction of its incorporation.
     (x) As of the Trade Date, Counterparty is not aware of any applicable
gaming law, rule or regulation in any jurisdiction in which it then operates or
is licensed that imposes or would impose an affirmative obligation on any person
(in the absence of any action taken by any relevant gaming authority with
competent jurisdiction over such person) who, under any relevant definition of
ownership, owns less than 5.0% of any class of securities of Counterparty.
Counterparty shall promptly notify Dealer if it becomes aware of such an
affirmative obligation after the Trade Date.
     (xi) Counterparty understands no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of Dealer or any governmental agency.
     (b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.
     (c) Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.
     (d) Counterparty agrees and acknowledges that Dealer is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, (B) the Agreement is a
“master netting agreement” and each of the parties thereto is a “master netting
agreement participant”, each as defined in the Bankruptcy Code, (C) a party’s
right to liquidate a Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right ... to cause the liquidation,
termination or acceleration” of the Transaction as described in the Bankruptcy
Code and (D) Dealer is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.
     (e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of
the Effective Date and reasonably acceptable to Dealer in form and substance
reasonably satisfactory to Dealer.

8.   Other Provisions:

     (a) Additional Termination Events. The occurrence of (i) an “Event of
Default” with respect to Counterparty under the terms of the Convertible
Securities as set forth in the section of the Indenture containing the
provisions described in the Offering Memorandum under “Description of Notes —
Events of Default” that results in the acceleration of Counterparty’s payment
obligations under the Convertible Securities pursuant to

 



--------------------------------------------------------------------------------



 



the Indenture, (ii) an Amendment Event, (iii) a Regulatory Event, (iv) a
Repayment Event or (v) an Excluded Conversion Event, in each case shall be an
Additional Termination Event with respect to which the Transaction is the sole
Affected Transaction and Counterparty is the sole Affected Party, and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement; provided that (A) in the case of a Regulatory
Event, (I) if Dealer determines that such Regulatory Event relates solely to an
additional monetary cost of having to comply with applicable gaming laws, rules
or regulations and that Counterparty would be permitted under applicable law,
rules and regulations to pay Dealer for such cost, Dealer shall notify
Counterparty of such cost and Dealer shall be entitled to designate an Early
Termination Date with respect to such Regulatory Event only if Counterparty does
not, within two Currency Business Days of receipt of such notice, agree that it
shall (x) promptly pay for any such cost previously incurred by Dealer and
(y) pay from time to time any such cost incurred or to be incurred following
notice of the amount or estimated amount thereof from Dealer (and, if such
estimate differs from the actual amount incurred, Dealer shall promptly notify
Counterparty of such deficiency or excess, and Counterparty shall pay any
deficiency or Dealer shall reimburse any excess, as applicable, promptly
following such notice), with such payment due on the later of the date that is
five Scheduled Trading Days prior to the date Dealer would incur such cost and
the second Currency Business Day following notice of such amount from Dealer,
(II) Dealer shall be entitled to designate an Early Termination Date with
respect to such Regulatory Event only if Dealer is unable to effect a transfer
or assignment to a third party in accordance with the requirements set forth in
the first three sentences of Section 8(f) after using its commercially
reasonable efforts on pricing terms and within a time period reasonably
acceptable to Dealer such that such Regulatory Event would cease to exist, and
(III) Dealer shall, if partial termination would cause such Regulatory Event to
cease to exist, treat only that portion of the Transaction as the Affected
Transaction as necessary so that such Regulatory Event no longer exists and
(B) in the case of a Repayment Event or an Excluded Conversion Event, the
Transaction shall be subject to termination only in respect of a number of
Options equal to the number of Convertible Securities that cease to be
outstanding in connection with or as a result of such Repayment Event or
Excluded Conversion Event, as the case may be (the portion of the Transaction
represented by such number of Options, the “Affected Portion”), and,
notwithstanding anything to the contrary in the Agreement or this Confirmation,
Dealer shall designate an Early Termination Date pursuant to Section 6(b) of the
Agreement in respect of such Affected Portion, which Early Termination Date
shall be no earlier than one Scheduled Trading Day following Dealer’s receipt
from Counterparty of notice of the occurrence of such Repayment Event or
Excluded Conversion Event, as the case may be, and no later than five Scheduled
Trading Days following the receipt of such notice. For the avoidance of doubt,
in determining the amount payable in respect of such Affected Transaction
pursuant to Section 6 of the Agreement (which, for the avoidance of doubt, shall
take into account the Limited Make-Whole Provision in the case of an Excluded
Conversion Event in connection with which holders thereof are entitled to
receive additional Shares pursuant to a Make-Whole Fundamental Change
Adjustment) in connection with an Excluded Conversion Event, the Calculation
Agent shall assume that (x) the relevant Excluded Convertible Securities shall
not have been converted and remain outstanding and (y) in the case of an Induced
Conversion, any adjustments, agreements, additional payments, deliveries or
acquisitions by or on behalf of Counterparty or any affiliate of Counterparty in
connection therewith had not occurred. Counterparty shall, within three
Scheduled Trading Days of the occurrence of any event that constitutes a
Repayment Event, provide written notice to Dealer specifying the details
(including, without limitation, the number of Convertible Securities affected by
such Repayment Event or the amount of any related principal repayment, as
applicable) of such Repayment Event.
     “Amendment Event” means that Counterparty amends, modifies, supplements,
waives or obtains a waiver in respect of any term of the Indenture or the
Convertible Securities governing the principal amount, coupon, maturity,
repurchase obligation of Counterparty, redemption right of Counterparty, any
term relating to conversion of the Convertible Securities (including changes to
the conversion price, conversion settlement dates or conversion conditions), or
any term that would require consent of the holders of not less than 100% of the
principal amount of the Convertible Securities to amend, in each case without
the consent of Dealer (such consent not to be unreasonably withheld or delayed).
     “Regulatory Event” means that Dealer determines in its sole good faith
reasonable discretion that in connection with being party to this Transaction or
acquiring, establishing, reestablishing, substituting, maintaining, unwinding or
disposing of any Hedge Position that Dealer or its affiliates deems necessary or
appropriate to hedge Dealer’s risk in respect of this Transaction, Dealer or its
affiliates could either (i) be

 



--------------------------------------------------------------------------------



 



obligated to register or make filings with or provide notification or
information to any gaming authority, and that such registration, filings or
notification or the provision of such information would pose an Undue Burden on
Dealer or its affiliates or (ii) incur additional risk, liability or cost as a
result of having to comply with any applicable gaming laws, rules or
regulations. An “Undue Burden” means (A) any obligation to disclose information
that Dealer or any of its affiliates is not otherwise required to disclose to
the general public in generally available filings (other than information that
is readily and generally publicly available) or to disclose any information
earlier or more frequently than it otherwise does or would otherwise be
obligated to do, (B) any registration of, or provision of information by or in
respect of, any employee, officer or director or agents of Dealer and/or any of
its affiliates, other than that which Dealer and/or any of its affiliates is
otherwise required to disclose to the general public in generally available
filings and other readily and generally publicly available information, or
(C) any requirement in respect of the gaming laws, rules or regulations of any
applicable jurisdiction which, in the sole good faith reasonable discretion of
Dealer, would cause (x) undue hardship on, (y) injury to the business or
reputation of, or (z) disclosure of confidential or sensitive information of,
Dealer and/or any of its affiliates or any of their employees, officers,
directors and agents.
     “Repayment Event” means that (I) any Convertible Securities are repurchased
(whether in connection with or as a result of a fundamental change, howsoever
defined, or for any other reason) by Counterparty or any of its subsidiaries,
(II) any Convertible Securities are delivered to Counterparty or any of its
subsidiaries in exchange for delivery of any property or assets of Counterparty
or any of its subsidiaries (howsoever described), (III) any principal of any of
the Convertible Securities is repaid prior to the final maturity date of such
Convertible Securities (whether following acceleration of such Convertible
Securities or otherwise), or (IV) any Convertible Securities are exchanged by or
for the benefit of the holders thereof for any other securities of Counterparty
or any of its affiliates (or any other property, or any combination thereof)
pursuant to any exchange offer or similar transaction; provided that, in the
case of clause (II) and clause (IV), conversions of the Convertible Securities
pursuant to the terms of the Indenture shall not be Repayment Events. For the
purposes of determining whether a Repayment Event has occurred hereunder or
under the Base Convertible Capped Call Transaction Confirmation with respect to
any Convertible Security, Convertible Securities that are subject to a Repayment
Event shall be allocated first to the Base Convertible Capped Call Transaction
Confirmation until all Options thereunder are exercised, terminated or subject
to a Repayment Event.
     “Excluded Conversion Event” means any conversion of any Excluded
Convertible Securities.
     “Induced Conversion” means a conversion of any Excluded Convertible
Securities (A) in connection with (x) an adjustment to the Conversion Rate
effected by Counterparty (whether pursuant to a Discretionary Adjustment or
otherwise) that is not required under the terms of the Indenture or (y) an
agreement by Counterparty with the holder(s) of such Convertible Securities
whereby, in the case of either (x) or (y), the holder(s) of such Convertible
Securities receive upon conversion or pursuant to such agreement, as the case
may be, a payment of cash or delivery of Shares or any other property or item of
value that was not required under the terms of the Indenture or (B) after having
been acquired from a holder of Convertible Securities by or on behalf of
Counterparty or any of its affiliates other than pursuant to a conversion by
such holder and thereafter converted by or on behalf of Counterparty or any
affiliate of Counterparty.
     (b) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If Dealer shall owe Counterparty any amount
pursuant to “Consequences of Merger Events or Tender Offers” above or
Sections 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Counterparty shall
have the right, in its sole discretion, to require Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that Counterparty shall not have the
right to so elect in the event of (i) an Insolvency, a Nationalization or a
Merger Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash or (ii) an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within Counterparty’s control. Upon such Notice
of Share Termination, the following provisions shall apply on the Scheduled
Trading Day immediately following the relevant merger date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable:

 



--------------------------------------------------------------------------------



 



     
Share Termination Alternative:
  Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date as the Calculation Agent may reasonably determine
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.
 
   
Share Termination Delivery Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the issuer of the Shares or any portion of the
Share Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units.”

     (c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
good faith reasonable judgment of Dealer based on the advice of outside counsel,
any Shares (the “Hedge Shares”) acquired by Dealer or any of its affiliates
(collectively for the purposes of this paragraph (c) only, “Dealer”) for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance reasonably
satisfactory to Dealer, substantially in the form of an underwriting agreement
for a registered offering of a similar size, (B) provide accountant’s “comfort”
letters in customary form for registered offerings of equity securities of a
similar size, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing

 



--------------------------------------------------------------------------------



 



documents customary in form for registered offerings of equity securities of a
similar size and (E) afford Dealer a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities of a similar size; provided,
however, that if Dealer, in its reasonable judgment, is not satisfied with
access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(c) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of a similar size, in form and substance
reasonably satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements of a similar
size, all reasonably acceptable to Dealer (in which case, the Calculation Agent
shall make any adjustments to the terms of the Transaction that are necessary,
in its reasonable judgment, to compensate Dealer for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP
Price on such Exchange Business Days, and in the amounts, requested by Dealer.
     (d) Amendment to Equity Definitions. The following amendment shall be made
to the Equity Definitions:
     Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”
     (e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall,
at least five Scheduled Trading Days prior to effecting any repurchase of Shares
or consummating or otherwise executing or engaging in any transaction or event
(other than a stock split, reverse stock split or stock dividend) (a “Conversion
Rate Adjustment Event”) that would lead to an increase in the “Conversion Rate”,
give Dealer a written notice of such repurchase or Conversion Rate Adjustment
Event (a “Repurchase Notice”) if, following such repurchase or Conversion Rate
Adjustment Event, the Notice Percentage as determined on the date of such
Repurchase Notice is (i) greater than 4.0% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof), and, if such repurchase or Conversion Rate
Adjustment Event, or the intention to effect the same, would constitute material
non-public information with respect to Counterparty or the Shares, Counterparty
shall make public disclosure thereof at or prior to delivery of such Repurchase
Notice. The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the sum of (x) Number of Shares for the
Transaction and (y) the “Number of Shares” as defined in the Base Convertible
Capped Call Transaction Confirmation and the denominator of which is the number
of Shares outstanding on such day. In the event that Counterparty fails to
provide Dealer with a Repurchase Notice on the day and in the manner specified
in this Section 8(e) then Counterparty agrees to indemnify and hold harmless
Dealer, its affiliates and their respective directors, officers, employees,
agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses (including losses
relating to the Dealer’s hedging activities as a consequence of becoming, or of
the risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act or under any
federal, state or local (including non-U.S.) law, regulation or regulatory
order, relating to or arising out of such failure. If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising

 



--------------------------------------------------------------------------------



 



therefrom, whether or not such Indemnified Party is a party thereto and whether
or not such claim, action, suit or proceeding is initiated or brought by or on
behalf of Counterparty. This indemnity shall survive the completion of the
Transaction contemplated by this Confirmation and any assignment and delegation
of the Transaction made pursuant to this Confirmation or the Agreement shall
inure to the benefit of any permitted assignee of Dealer.
     (f) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction only with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
For the avoidance of doubt, (A) Dealer may condition its consent on any of the
following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer, and
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase and Conversion Rate
Adjustment Notices” above and (B) Counterparty may condition its consent on,
without limitation, whether such transfer or assignment would, in the sole
discretion of the Counterparty, result in the termination of the Transaction, or
otherwise result in adverse consequences to Counterparty, for U.S. federal
income tax purposes. In addition, Dealer may transfer or assign without any
consent of Counterparty its rights and obligations hereunder and under the
Agreement, in whole or in part, to any of its affiliates which has (or whose
guarantor has) credit quality equivalent to Dealer; provided that Dealer shall
provide Counterparty with five Scheduled Trading Days’ prior notice of such
assignment; and provided further that such transfer and assignment would not, in
the reasonable judgment of Counterparty, result in a termination of the
Transaction for U.S. federal income tax purposes. At any time at which any
Excess Ownership Position exists, if Dealer is unable to effect a transfer or
assignment to a third party in accordance with the requirements set forth above
after using its commercially reasonable efforts on pricing terms and within a
time period reasonably acceptable to Dealer such that an Excess Ownership
Position no longer exists, Dealer may designate any Scheduled Trading Day as an
Early Termination Date with respect to a portion (the “Terminated Portion”) of
the Transaction, such that such Excess Ownership Position no longer exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
“Excess Ownership Position” means any of the following: (i) the Equity
Percentage exceeds 4.5%, or (ii) Dealer or any “affiliate” or “associate” of
Dealer would own in excess of 13% of the outstanding Shares for purposes of
Section 203 of the Delaware General Corporation Law or (iii) Dealer, Dealer
Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under any federal, state or local (including
non-U.S.) laws, regulations or regulatory orders applicable to ownership of
Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Laws and with respect to which such requirements have
not been met or the relevant approval has not been received or that would give
rise to any adverse consequences for a Dealer Person under the constitutive
documents of Counterparty, in each case minus (y) 0.5% of the number of Shares
outstanding on the date of determination. The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates or any other person
subject to aggregation with Dealer, for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act, or of any “group” (within the meaning
of Section 13) of which Dealer is or may be deemed to be a part (Dealer and any
such affiliates, persons and groups, collectively, “Dealer Group”), beneficially
owns (within the meaning of Section 13 of the Exchange Act), without
duplication, on such day (or, to the extent that, as a result of a change in
law, regulation or interpretation after the date hereof, the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number) and (B) the denominator of
which is the number of Shares outstanding on such day.

 



--------------------------------------------------------------------------------



 



     (g) Staggered Settlement. If upon the advice of outside counsel with
respect to applicable legal and regulatory requirements, including any
requirements relating to Dealer’s Hedging Activities with respect to the
Transaction, Dealer determines, in its reasonable discretion, that it would not
be practicable to deliver, or to acquire Shares to deliver, any or all of the
Shares to be delivered by Dealer on a Settlement Date, Dealer may, by notice to
Counterparty on or prior to such Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) or at two or more times on the Nominal Settlement Date as follows:
     (i) in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the related Settlement
Averaging Period) or delivery times and how it will allocate the Shares it is
required to deliver under “Delivery Obligation” (above) among the Staggered
Settlement Dates or delivery times; and
     (ii) the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.
     (h) Right to Extend. Dealer may postpone any Settlement Date, in whole or
in part, or extend the Settlement Averaging Period, such postponement or
extension not to exceed 20 Scheduled Trading Days in the aggregate, in each case
if the Calculation Agent determines that such postponement or extension is
reasonably necessary or appropriate to (i) preserve Dealer’s hedging or hedge
unwind activity hereunder in light of existing liquidity conditions in the cash
market, the stock loan market or any other relevant market (but only if there is
a material decrease in such liquidity conditions relative to the Trade Date) or
(ii) to enable Dealer to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer. In connection with
any Settlement Date that is postponed or any Settlement Averaging Period that is
extended pursuant to the immediately preceding sentence, if Shares are to be
delivered by Dealer to Counterparty on such postponed Settlement Date or on the
Settlement Date related to such extension to the Settlement Averaging Period and
the record date for any dividend or distribution on the Shares occurs during the
period from, and including, the original Settlement Date to, but excluding, such
postponed or extended Settlement Date, then on such postponed or extended
Settlement Date, in addition to delivering such Shares, Dealer shall pay or
deliver, as the case may be, to Counterparty, the per Share amount of such
dividend or distribution multiplied by the number of postponed Shares to be
delivered.
     (i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
     (j) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty only to the extent
of any such performance.
     (k) Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Counterparty, such delivery shall be effected
through DBSI. In addition, all notices, demands and communications of any kind
relating to the Transaction between Dealer and Counterparty shall be transmitted
exclusively through DBSI.

 



--------------------------------------------------------------------------------



 



     (l) No Netting and Set-off. Each party waives any and all rights it may
have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.
     (m) Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.
     (n) Counterparty’s Obligation to Pay Cancellation Amounts and Early
Termination Amounts. Dealer and Counterparty hereby agree that, notwithstanding
anything to the contrary herein or in the Agreement, following Dealer’s receipt
of the Premium from Counterparty on the Premium Payment Date, in the event that
(a) an Early Termination Date (whether as a result of an Event of Default or a
Termination Event) occurs or is designated with respect to such Transaction and,
as a result, Counterparty owes to Dealer an Early Termination Amount or
(b) Counterparty owes to Dealer, pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions, a Cancellation Amount, in each case, such amount shall be
deemed to be zero. If Counterparty pays the Premium on the Premium Payment Date,
then under no circumstances shall Counterparty be required to pay any amount in
addition to the Premium with respect to the Transaction. For the avoidance of
doubt, the preceding sentence shall not be construed as limiting any damages
that may be payable by Counterparty as a result of a breach of or an indemnity
under this Confirmation or the Agreement or any amount that may be payable by
Counterparty pursuant to clause (A)(I) of Section 8(a) of this Confirmation.
     (o) Early Unwind. In the event the sale by Counterparty of the Option Notes
(as defined in the Purchase Agreement) is not consummated with the Initial
Purchasers pursuant to the Purchase Agreement dated as of April 15, 2010, among
the Counterparty, the Guarantors and Merrill Lynch, Pierce, Fenner & Smith
Incorporated as representative of the Initial Purchasers party thereto (the
“Initial Purchasers” and such agreement, the “Purchase Agreement”) for any
reason by the close of business in New York on the relevant Date of Delivery (as
defined in the Purchase Agreement) (or such later date as agreed upon by the
parties, which in no event shall be later than the date that is ten business
days following such date) (such Date of Delivery or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty thereunder shall be
cancelled and terminated and (ii) if such Early Unwind is the result of a breach
by Counterparty under the Purchase Agreement, Counterparty shall pay to Dealer
an amount in cash equal to the aggregate amount of all reasonable costs and
expenses incurred by Dealer in connection with the unwinding of Dealer’s hedging
activities in respect of the Transaction (including market losses incurred in
reselling any Shares purchased by Dealer or its affiliates in connection with
such hedging activities). Following such termination, cancellation and payment,
each party shall be released and discharged by the other party from and agrees
not to make any claim against the other party with respect to any obligations or
liabilities of either party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, if applicable, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.
     (p) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
     (q) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION

 



--------------------------------------------------------------------------------



 



SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN
CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE
LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE
COURTS.

 



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms. Dealer will make the time of execution of the Transaction available
upon request.
Dealer is regulated by the Financial Services Authority.

          DEUTSCHE BANK AG, LONDON BRANCH
      By:   /s/ Lars Kestner        Name:   Lars Kestner        Title:  
Managing Director             By:   /s/ Dushyant Chadha        Name:   Dushyant
Chadha        Title:   Managing Director       DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with the Transaction
      By:   /s/ Lars Kestner        Name:   Lars Kestner        Title:  
Managing Director             By:   /s/ Dushyant Chadha        Name:   Dushyant
Chadha        Title:   Managing Director       Confirmed and Acknowledged as of
the date first above written:
MGM MIRAGE
      By:   /s/ William M. Scott IV        Name:   William M. Scott IV       
Title:   Senior VP, Deputy General Counsel       

 